DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Kenneth L. Mitchell on June 3rd, 2021.
The application has been amended as follows: 
Line 4 of claim 6 should be corrected from “said first spacer is a first rivet and said second spacer is a second rivet” to read as --said first spacer includes a first rivet and said second spacer includes a second rivet--.

EXAMINERS COMMENT
The amended specification filed on March 21st, 2021 has been approved.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-17, Tseng (US 6,698,840) discloses of a bracket assembly comprising nearly all of the limitations of the claimed invention, including a female bracket (5), a male bracket (214), and a clip (6). However, Tseng fails to disclose that the clip includes a barb residing in a pivot opening of the male bracket.
Kostin (US 4,890,888) teaches of a similar bracket assembly comprising a male bracket (20) and a female bracket (26), with a mating mechanism in the form of a clip (44), that is 
Markie (US 2014/0259570) teaches of a fastener in the form of a clip (10) having barbs (40, 120) residing in openings (64, 142) of a member (134) that the clip is adjoined to.
However, none of the references, nor combinations thereof teach or render obvious a bracket assembly meeting all of the limitations of the claimed invention, in particular, having a clip with a barb rotatably affixed within a pivot opening of the male bracket. While Tseng shows of a clip that is connected to the female bracket prior to the assembly of the male and female brackets via the screw (513) as seen in Fig. 5 of Tseng, it would not be obvious for one to modify Tseng so that the clip is adjoined to the male bracket prior to assembly, as shown in Kostin, as in doing such would require further modifications to the clip of Tseng, such as changing the shape of the clip to allow for proper connection between the male and female brackets and including a barb onto the clip, as well requiring modifications to the male bracket to have a pivot opening in order to receive the barb, as shown in Markie.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678     

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678